department of the treasury internal_revenue_service commerce mc dal dallas tx 501-dollar_figure tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date date date address - address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated march 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a sudsittute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at vint if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_801 tom martin dr room birmingiiam al department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown avove file these returns with the ogden service_center within days from the date of in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistarice is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a rev date name of taxpayer 20xx 20xx12 tax identification_number year period ended org ein explanations of items legend org - organization name city - city country issue ein - ein xx - date state - state country -- co-1 co-2 whether org qualifies for exemption under internal_revenue_code irc sec_501 facts the org was denied exemption as a c organization on february 19xx a letter dated june 19xx requested an appeals review of the c denial appeals issued a letter dated march 19xx granting the org exemption as a c organization sec_501 provides for exemption of two very different types of organizations with their own distinct qualification requirements they are a b social welfare organizations -- civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare and local associations of employees the membership of which is limited to the employees of a designated person s in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes to qualify as a local association of employees under sec_501 the organization must a b be local in character its membership must be limited to employees of a designated employer s in a particular locality and devote its net_earnings exclusively to charitable educational or recreational purposes for purposes of the local requirement sec_1_501_c_4_-1 refers to the definition of local in sec_1_501_c_12_-1 for this purpose business limited only by the borders of a state would not be local according to your articles of incorporation filed may 19xx the purpose for which this corporation is organized is to operate a center that caters to the particular recreational and social needs of the crew members of cruise ships docking at the port of state and to conduct incidental activities related thereto including but not limited to the maintenance and operation of any park with recreational facilities adjacent to facilities-of the organization this corporation shall carry on no activities which are not permitted to be carried on by an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law in the event of dissolution the residual assets of this corporation will be turned over to one or more organization which are exempt as organizations described in sec_501 and sec_170 of the internal_revenue_code_of_1986 or corresponding sections of any prior or future internal_revenue_code or to the federal state of local_government for exclusive public purposes during the examination of your form_990 for 20xx and 20xx you were asked during the initial interview to describe the history of your organization and all of its activities you stated that the co-1 closed their operations back in the late 80s org was established to continue to offer service to seafarers working on ships calling on port of state the service consisted of low cost phone calls to families at home this later turned into internet service etc mailing service money transfer and food were also available sport form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page _1 schedule number or exhibit form 886-a name of taxpayer rev january sec_4 explanations of items tax identification_number year period ended org activities were arranged and the center also had a soccer field in the earlier days that area was later taken by the port in addition org manages the buildings where the services are provided 20xx 20xx12 ein you were asked does the organization own lease or sublease any real_property if so is the property encumbered by debt you responded org owns three modular buildings which are located on city property the center pays ground lease to the port of state for use of the grounds that the buildings are on the buildings were sold in october 20xx org has no outstanding debt according to your 20xx and 20xx form_990 you received income from the following sources table deleted the application stated that the source_of_income would be net_income from telephone services food service and sundry shop it also stated the miscellaneous gifts from cruise and shipping and governmental welfare organization would also be a source_of_income however during the examination it was noted that the only source_of_income was rental income and ships per call fees your explanation of ship per calls fees is the center which was originally founded by the country government who pulled out back in the 19xxs the org was created to operate the facility going forward the two major country cruise lines that operated out of the port of state had a large number of their crew being from country therefore the two cruise lines paid dollar_figure per ship per call to the center as a way of supporting their efforts of the org co-2 pulled out several years ago and country cruise lines pulled out a year ago according to your 20xx and 20xx form_990 you listed expenses of the following table deleted the expenses listed above appear to be commercial in nature and as a c local associations of employees the membership of which is limited to the employees of a designated person s in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes the expenses listed above are not commensurate with that of a c organization law sec_1_501_c_4_-1 b local associations of employees local associations of employees described in sec_501 are expressly entitled to exemption under sec_501 as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes the word local is defined in paragraph b of sec_1_501_c_12_-1 see paragraph d and of sec_1_501_c_3_-1 with reference to the meaning of charitable and educational as used in this section b the phrase of a purely local character applies to benevolent_life_insurance_associations and not to the other organizations specified in sec_501 it also applies to any organization seeking exemption on the ground that it is an organization similar to a benevolent life_insurance association an organization of a purely local character is one whose business activities are confined to a particular community place or form 886-a catalog number 20810w page _2 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org 20xx 20xx12 district irrespective however of political subdivisions if the activities of an organization are limited only by the borders of a state it cannot be considered to be purely local in character ein charitable defined the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section educational defined-- i in general the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion reg f v provides that expenditures that are deductible by employers because they are for employee recreational activities include expenditures_for christmas parties picnics summer outings a swimming pool a baseball diamond bowling alleys and a golf course revproc_80_25 1980_1_cb_667 section dollar_figure states that a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization sec dollar_figure further states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change section dollar_figure states that a ruling or determination_letter recognizing exemption may be revoked or modified by a subsequent ruling or determination_letter addressed to the organization or by a revenue_ruling or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case or organizations to which section 503-of the code applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number year period ended form 886-a rev date name of taxpayer org explanations of items ein 20xx 20xx12 exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked revproc_2007_52 sec_12 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change governments position an organization exempt under sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual the org no longer qualifies for exemption as a c organization because the net_earnings are not devoted exclusively to charitable educational or recreational purposes of its members the organizations main source income is rental income and expenses are related to the upkeep of these rented facilities during the years under examination the organization did not conduct any activities for its members as illustrated in the tables above the organization appears to be operating in a commercial nature as stated above if there were a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change the organization is no longer operating within the guidelines of sec_501 and therefore no longer qualify for exemption taxpayers position the org will have an opportunity to respond once this report is received conclusion the sec_501 tax exempt status of org should be revoked since the organization is no longer providing any exempt services to its members a material_change has taken place which is inconsistent with exemption in character and in purpose and therefore your c should be revoked wot form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
